Exhibit 10.1

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (the “Agreement”) is made as of June 7, 2012 (the
“Agreement Date”), between HORIZON LINES, INC., a Delaware corporation (the
“Company”), and Samuel A. Woodward (“Executive”).

The Company desires to retain Executive’s services as set forth in the Agreement
and to provide the necessary consideration to assure such services. The Company
and Executive therefore agree as follows:

1. Employment. The Company hereby employs Executive as its President and Chief
Executive Officer, reporting directly to the Board of Directors of the Company
(the “Board”) and having such powers and duties as may reasonably be assigned by
the Board and consistent with the position of President and Chief Executive
Officer. Executive hereby accepts the employment specified herein, agrees to
perform, in good faith, the duties, consistent with his position, prescribed by
the Board hereunder, abide by the terms and conditions described in this
Agreement and to devote his full working time and best efforts to the Company.
Exhibit A to this Agreement sets forth the corporate, civic or charitable boards
Executive currently serves on, and after obtaining the prior approval of the
Board, Executive may serve on additional corporate, civic or charitable boards
not listed on Exhibit A, provided that, in the reasonable opinion of the Board,
such additional board membership activities (taking into account all existing
board memberships) do not individually or in the aggregate interfere with the
performance of his duties and responsibilities under this Agreement or create
real or apparent conflict of interests. The Company agrees to appoint Executive
to the Board and to thereafter nominate Executive for election to the Board as a
member of the management slate at each annual meeting of stockholders during
Term at which Executive’s director class stands for election. Executive agrees
to serve on the Board.

2. Term of Employment. The term of employment under this Agreement (the “Term”)
shall commence on the Agreement Date and shall expire on June 30, 2015; provided
that on April 1, 2015, and on each subsequent anniversary thereof, the Term
shall be deemed to have been extended by the parties for an additional one-year
period at the end of the then-current Term, unless either party gives written
notice to the other party, prior to April 1, 2015, or an anniversary thereof, of
its election not to extend the Term.

3. Location of Employment. Executive will be based and work primarily at the
Company’s principal executive offices in Charlotte, North Carolina. During the
period from the Agreement Date to the six month anniversary of the Agreement
date, the Company will reimburse Executive for reasonable expenses related to
travel between his current residence and Charlotte, North Carolina. The Company
will provide Executive with relocation assistance in accordance with the
Company’s Buyer Value Option Homeowner Relocation Policy.

4. Compensation. During the Term, the Executive shall be paid the compensation
and be provided with the benefits described below:



--------------------------------------------------------------------------------

(a) Annual Base Salary. The Company shall pay Executive a base salary at the
rate of $600,000 per annum or such greater amount as the Board shall determine
from time to time in its discretion (the “Base Salary”). Such Base Salary shall
be payable in accordance with the Company’s standard payroll practices for
senior executives, and may not be decreased without Executive’s prior written
consent.

(b) Annual Bonus Opportunity. Executive shall have the opportunity to earn a
cash bonus for each calendar year during the Term (the “Annual Bonus”), based on
achievement of performance goals for the fiscal year of the Company ending
within such calendar year (the “Performance Year”), if Executive remains in
continuous employment to the last day of such calendar year (or, if earlier, to
the date on which the Term expires). The performance goals for a Performance
Year shall be established by the Board (or the Compensation Committee of the
Board) in its discretion, after consultation with Executive and consideration of
current business conditions. The Annual Bonus amount shall be up to 100% of
Executive’s Base Salary for the calendar year if the target levels for
performance goals for the Performance Year are achieved, and shall be 133% of
Base Salary for the calendar year if the maximum levels for performance goals
for the Performance Year are achieved. The Board (or the Compensation Committee
of the Board) may provide for a range of Annual Bonus amounts of less than 100%
of Base Salary for achievement of performance goals between threshold
performance levels and target performance levels, and a range of Annual Bonus
amounts greater than 100% but less than 133% of Base Salary for achievement of
performance goals between target performance levels and maximum performance
levels. The Annual Bonus shall be payable in a lump sum within thirty (30) days
following the final review by the Audit Committee of the Board of the Company’s
audited financial statements for the Performance Year, and shall be paid in the
fiscal year immediately following the Performance Year. Base Salary for purposes
of this Section 4(b) shall be prorated if the Term expires before the end of the
calendar year to which the Annual Bonus opportunity relates. Notwithstanding the
foregoing, Executive’s Annual Bonus for 2012 shall be no less than $200,000,
even if the threshold performance goals established by the Board for that year
are not met.

(c) Benefits. Executive shall be entitled to participate in or receive benefits
under any employee benefit plan or other arrangement made available by the
Company to other senior executives of the Company, on terms at least as
favorable as those on which any other senior executive of the Company shall
participate; provided, however, that Executive shall be entitled to no less than
four weeks of paid vacation during each year during the Term, exclusive of
Company holidays.

(d) Special Equity Incentive Award. As inducement for Executive to accept
employment with the Company, the Company shall grant to Executive within thirty
(30) days following the Agreement Date an equity incentive award relating to
three million (3,000,000) shares of Company common stock. One-half of the shares
relating to the equity incentive award shall be subject to time-based vesting
conditions (the “Time-Based Equity Incentive”) and the remaining one-half of the
shares relating to the equity incentive award shall be subject to a combination
of time-based and performance-based vesting conditions (the “Performance-Based
Equity Incentive”). The equity incentive award shall be subject to terms and
conditions

 

2



--------------------------------------------------------------------------------

(including vesting conditions) that are established by the Board (or the
Compensation Committee of the Board) in its discretion, and shall be evidenced
by an award agreement.

(e) Other Equity Incentives. Executive shall be eligible to participate in the
Company’s long-term equity incentive plans established for its senior
executives, and the Board (or the Compensation Committee of the Board) will at
is discretion consider Executive for future equity incentives in a manner
consistent with its evaluation of other senior executives of the Company.

5. Reimbursement of Expenses; Indemnification.

(a) Executive shall be expected to incur various reasonable business expenses
customarily incurred by persons holding like positions, including but not
limited to traveling, entertainment and similar expenses incurred for the
benefit of the Company. The Company shall reimburse Executive for such expenses
in accordance with and subject to the Company’s policies regarding business
expense reimbursement, as they may exist from time to time.

(b) Within ten (10) days following Executive’s submission to the Company of an
accounting for the reasonable legal expenses incurred by Executive in connection
with negotiating this Agreement, the Company shall make a lump sum payment to
Executive to reimburse him for such expenses, subject to a maximum reimbursement
of $30,000.

(c) The Company shall indemnify and hold Executive harmless for acts and
omissions in Executive’s capacity as an officer, director or employee of the
Company to the maximum extent permitted under applicable law; provided, however,
that neither the Company, nor any of its subsidiaries or affiliates shall
indemnify Executive for any losses incurred by Employee as a result of acts that
would constitute Cause (as defined in Section 6(c)).

6. Termination of Agreement. Executive’s employment under this Agreement may be
terminated prior to the end of the Term by the Company or by Executive, as
applicable, without any breach of this Agreement only under the following
circumstances:

(a) Death. Executive’s employment hereunder shall automatically terminate upon
his death.

(b) Disability. If Executive becomes Disabled during the Term, the Company may
terminate Executive’s employment for “Disability”. In such event, Executive’s
employment with the Company shall terminate effective on the 30th day the after
the Company provides Executive with notice of termination. For purposes of this
Agreement, “Disabled” means a condition, resulting from bodily injury or
disease, that renders, and for a six consecutive month period has rendered,
Executive unable to perform substantially the duties pertaining to his
employment with the Company. A return to work of less than fourteen
(14) consecutive days will not be considered an interruption in Employee’s six
consecutive months of Disability. Disability will be determined by the Company
on the basis of medical evidence satisfactory to the Company.

 

3



--------------------------------------------------------------------------------

(c) Cause. The Company may terminate Executive’s employment hereunder for Cause.
For purposes of this Agreement, “Cause” means (i) Executive’s willful and
continued failure to attempt in good faith (other than as a result of incapacity
due to mental or physical impairment) to substantially perform the duties of his
position, and such failure is not remedied within thirty (30) days after receipt
of written notice from the Board specifying such failure; (ii) Executive’s
failure to attempt in good faith to carry out, or comply with, in any material
respect any lawful and reasonable directive of the Board consistent with the
duties of his position, which is not remedied within thirty (30) days after
receipt of written notice from the Board specifying such failure; (iii) a
material breach by Executive of the Company’s code of ethics, which is not
remedied within thirty (30) days after receipt of written notice from the Board
or the Chief Executive specifying such failure; (iv) Executive’s conviction,
plea of no contest or plea of nolo contendere, or imposition of unadjudicated
probation for any felony (other than a traffic violation or arising purely as a
result of Executive’s position with the Company); (v) Executive’s knowing
unlawful use (including being under the influence) or possession of illegal
drugs; or (vi) Executive’s commission of a material bad faith act of fraud,
embezzlement, misappropriation, willful misconduct, gross negligence, or breach
of fiduciary duty, in each case against the Company.

(d) Resignation for Good Reason. Executive may resign from his employment for
Good Reason. For purposes of this Agreement, “Good Reason” means the occurrence
of any of the following events, unless Executive otherwise consents in writing
to such event: (i) a material diminution in Executive’s authority, duties or
responsibilities (including Executive no longer reporting directly to the
Board); (ii) a material reduction in Executive’s Base Salary; (iii) requiring
Executive to relocate his place of employment more than 50 miles from Charlotte,
North Carolina (but not including any relocation that relates to a change in the
Company’s principal executive offices); or (iv) a material violation by the
Company of this Agreement. Executive shall provide the Company with a written
notice of resignation within ninety (90) days following the occurrence of the
event constituting Good Reason and the Company shall have a period of thirty
(30) days following its receipt of such notice in which to cure such event
without such event constituting Good Reason. If the Company does not cure the
condition or conditions by the end of such thirty (30) day period, Executive may
voluntarily terminate employment within thirty (30) days after the last day of
the thirty (30) day cure period. Executive’s voluntary termination of employment
other than in accordance with the requirements of this Section 6(d) shall not
constitute resignation for Good Reason.

(e) Without Cause. The Company may terminate Executive’s employment under this
Agreement without Cause upon thirty (30) day advance notice to Executive.

(f) Resignation without Good Reason. Executive may resign his employment without
Good Reason upon thirty (30) day advance notice to the Company.

(g) Expiration of the Term. The Agreement and Executive’s employment under this
Agreement shall automatically terminate on the last day of the Term, as
determined pursuant to Section 2 (subject to Section 7(d)).

 

4



--------------------------------------------------------------------------------

Any termination of Executive’s employment hereunder by the Company or Executive
(other than by reason of Executive’s death) shall be communicated by a notice of
termination to the other party to this Agreement. For purposes of this
Agreement, a “notice of termination” means a written notice which (i) indicates
the specific provision of the Agreement relied upon for the termination,
(ii) sets forth in reasonable detail any facts and circumstances claimed to
provide a basis for termination of the Executive’s employment under the
specified Agreement provision and (iii) specifies the effective date of the
termination. Any notice of termination shall be delivered in accordance with the
notice procedures prescribed in Section 13.

7. Termination Payments and Benefits.

(a) Termination by Death or Disability. Upon the termination of Executive’s
employment by reason of his death or Disability, the Company shall pay to
Executive (or to the personal representatives of his estate) within thirty
(30) days after the termination of employment date a lump sum amount equal to
the sum of Executive’s earned but unpaid Base Salary, Annual Bonus and other
compensation as of the date of termination; his accrued vacation; and any
accrued but unreimbursed expenses required to be reimbursed under this Agreement
(the “Accrued Amounts”), and the Company shall provide to Executive any vested
benefits or entitlements under any applicable Company benefit or compensation
plan, program, policy or arrangement (the “Vested Benefits”). In addition,
(i) all of Executive’s unvested Time-Based Equity Incentive (and any other
unvested stock incentive awards held by Executive that vest solely on account of
the passage of time) will become immediately vested, payable and exercisable,
(ii) contingent upon the level of performance goal attainment for the
Performance Year ending within the calendar year in which Executive’s employment
terminates, Executive shall vest in a pro-rata portion of the Performance-Based
Equity Incentive in which the Executive would have become vested had his
employment not terminated during that calendar year, and (iii) contingent upon
the level of performance goal attainment for the Performance Year ending within
the calendar year in which Executive’s employment terminates, Executive shall be
paid in a single lump sum a pro-rata portion of the Annual Bonus that Executive
would have earned had his employment not terminated during that calendar year.
For purposes of clauses (ii) and (iii) above, the pro-ration shall be determined
based on the number of days that have elapsed from the first day of the calendar
year to Executive’s termination of employment date. The lump-sum pro-rata Annual
Bonus payment (described in clause (iii) above), if any, shall be paid by the
Company to Executive within thirty (30) days following the final review by the
Audit Committee of the Board of the Company’s audited financial statements for
the Performance Year, and shall be paid in the fiscal year immediately following
the Performance Year.

(b) Termination by the Company for Cause; Resignation by Executive without Good
Reason; Expiration of the Term. Upon the termination of the Executive’s
employment by the Company for Cause or by resignation of the Executive without
Good Reason, or upon expiration of the Agreement pursuant to Section 6(g), the
Company shall pay to the Executive or to the personal representatives of his
estate within thirty (30) days after the termination date a lump sum amount
equal to Executive’s Accrued Amounts and shall be provided Executive’s Vested
Benefits.

 

5



--------------------------------------------------------------------------------

(c) Termination by the Company without Cause; Resignation by Executive for Good
Reason. If before the expiration of the Term the Company terminates
Executive’s employment other than for Cause or Executive resigns for Good
Reason, Executive shall be entitled to receive from the Company a lump sum cash
payment within thirty (30) days after the termination date equal to Executive’s
Accrued Amounts, and his Vested Benefits shall be paid or provided in accordance
with the terms of any applicable employee benefit plans. In addition, Executive
will be entitled to (i) receive continued payment of Executive’s then current
Base Salary in accordance with the Company’s standard payroll practices for the
period beginning on the termination date and ending on the 18-month anniversary
of the termination date (the “Severance Period”); (ii) continue participation
for himself and his covered dependents in the Company’s medical and dental
benefit plans during the Severance Period at the same premium amount charged to
active employees during such period (provided, such medical and dental benefit
plan coverage shall cease on the date Executive becomes eligible for coverage
under any medical plan provided by any subsequent employer or pursuant to a
consulting arrangement); (iii) immediate vesting of a pro-rata portion of the
unvested Time-Based Equity Incentive (and any other unvested stock incentive
awards held by Executive that vest solely on account of the passage of time)
that would have vested on December 31 of the year in which termination occurs
had Executive’s employment not terminated; (iv) contingent upon the level of
performance goal attainment for the Performance Year ending within the calendar
year in which Executive’s employment terminates, vest in a pro-rata portion of
the Performance-Based Equity Incentive in which the Executive would have become
vested had his employment not terminated during that calendar year, and
(v) contingent upon the level of performance goal attainment for the Performance
Year ending within the calendar year in which Executive’s employment terminates,
receive a lump sum payment equal to a pro-rata portion of the Annual Bonus that
Executive would have earned had his employment not terminated during that
calendar year. For purposes of clauses (iii), (iv) and (v) above, the pro-ration
shall be determined based on the number of days that have elapsed from the first
day of the calendar year to Executive’s termination of employment date.
Executive’s rights to the severance payments and benefits described in clauses
(i) through (v) above are expressly conditioned on Executive having executed and
delivered to the Company (no later than the 50th day following the date on which
his employment terminated) and having not revoked, a general release of the
Company and its affiliates substantially in the form attached hereto as Appendix
A and Executive’s compliance with the requirements of Section 9. The salary
continuation payments described in (i) above shall begin to be paid on the
sixtieth (60th) day following the date on which Executive’s employment
terminated (or such later date as may be required by Section 21(b)(ii)) (the
“Severance Commencement Date”), and the first payment shall include all of the
Base Salary payments that would otherwise have been paid during the period
starting on the employment termination date and ending on the Severance
Commencement Date. The lump-sum severance payment, if any, corresponding to
Executive’s pro-rata Annual Bonus (described in clause (v) above), shall be paid
by the Company to Executive within thirty (30) days following the final review
by the Audit Committee of the Board of the Company’s audited financial
statements for such Performance Year, and shall be paid in the fiscal year
immediately following the Performance Year.

(d) Survival. Neither the termination of the Executive’s employment hereunder
nor the expiration of the Term shall impair the rights or obligations of any
party hereto that have

 

6



--------------------------------------------------------------------------------

accrued hereunder prior to such termination or expiration. The obligations of
Section 9 shall, to the extent provided, survive the termination or expiration
of the Executive’s employment with the Company and, as applicable, shall be
fully enforceable thereafter in accordance with the terms of this Agreement.

(e) Mitigation of Damages. In the event of any termination of the
Executive’s employment, the Executive shall not be required to seek other
employment to mitigate damages, and any income earned by the Executive from
other employment or self-employment shall not be offset against any obligations
of the Company to Executive under this Agreement.

8. Change of Control Payments and Benefits.

(a) Upon the occurrence of a Change of Control (as defined below), all of
Executive’s unvested Time-Based Equity Incentive (and any other unvested stock
incentive awards held by Executive that are scheduled to vest solely on account
of the passage of time) and unvested Performance-Based Equity Incentive will
become immediately vested, payable and exercisable at the time of the Change of
Control.

(b) If, within six (6) months following the occurrence of a Change of Control,
Executive’s employment is terminated by the Company without Cause or Executive
resigns for Good Reason, in addition to the payments and benefits described in
clauses (i) through (iv) of Section 7(c) above, but in lieu of the payment
described in clause (v) of Section 7(c), Executive shall be entitled to receive
a lump sum payment equal to the pro-rata Annual Bonus that would have been
payable to Executive for achievement of the target level of performance goals
for the Performance Year in which termination of his employment occurs (with the
pro-ration determined based on the number of days that have elapsed during the
year up to the termination of employment date). Executive’s rights to the
severance payment described above is expressly conditioned on Executive having
executed and delivered to the Company (no later than the 50th day following the
date on which his employment terminated) and having not revoked, a general
release of the Company and its affiliates substantially in the form attached
hereto as Appendix A and Executive’s compliance with the requirements of
Section 9. The lump sum pro-rated Annual Bonus payment shall be paid on the
Severance Commencement Date.

(c) For purposes of this Agreement, “Change of Control” shall have the same
meaning as assigned to that term in the Company’s 2009 Incentive Compensation
Plan.

(d) Notwithstanding any other provisions of this Agreement, in the event that
any payment, benefit, property or right received or to be received by Executive
in connection with a Change of Control or Executive’s termination of employment
in respect of a Change of Control (whether pursuant to the terms of this
Agreement or any other plan, arrangement or agreement with the Company)
(collectively, the “Total Payments”) would be subject (in whole or part) to the
tax imposed by Section 4999 of the Internal Revenue Code of 1986, as amended or
any successor provision (the “Excise Tax”), then the payments and benefits
provided under this Agreement that are subject to the Excise Tax (the “Parachute
Payments”) and which are payable in cash shall first be reduced, and the noncash
Parachute Payments shall thereafter be reduced, to

 

7



--------------------------------------------------------------------------------

the extent necessary so that no portion of the Total Payments is subject to the
Excise Tax, but only if (1) the net amount of such Total Payments, as so reduced
(and after subtracting the net amount of federal, state and local income taxes
on such reduced Total Payments) is greater than or equal to (2) the net amount
of such Total Payment without such reduction (but after subtracting the net
amount of federal, state and local income taxes on such Total Payments and the
amount of Excise Tax to which the Executive would be subject in respect of such
unreduced Total Payments).

9. Restrictive Covenants.

(a) Non-Competition. While Executive is employed, and for a period of eighteen
(18) months following the date of termination of his employment for any reason
(other than on account of non-renewal or non-extension of the Term) Executive
shall be prohibited from engaging in Competition with the Company, and its
subsidiaries and affiliates (collectively, the “Related Entities”). The term
“Competition” for purposes of this Agreement shall mean directly or indirectly,
engaging in, holding any equity interest in, or managing or operating any
person, firm, corporation, partnership or business (whether as director,
officer, employee, agent, representative, partner, security holder, consultant
or otherwise) that engages in a Jones Act business that competes with any
business of the Company and the Related Entities anywhere in the world; with the
exception of ownership of up to 1% of any class of securities of any
publicly traded company.

(b) Confidential Information. Executive acknowledges that he has and will have
access to confidential information (including, but not limited to, current and
prospective confidential know-how, specialized training, customer lists,
marketing plans, business plans, financial and pricing information, and
information regarding acquisitions, mergers and/or joint ventures) concerning
the business, customers, clients, contacts, prospects, and assets of the Company
and the Related Entities that is unique, valuable and not generally known
outside the Company and/or the Related Entities, and which was obtained from the
Company and/or the Related Entities or which was learned as a result of the
performance of services by Executive on behalf of the Company and/or the Related
Entities (“Confidential Information”). “Confidential Information” does not
include information that is in the public domain through no wrongful act on
Executive’s part. Executive will not, at any time, directly or indirectly use,
divulge, furnish or make accessible to any person any Confidential Information,
but instead will keep all Confidential Information strictly and absolutely
confidential; provided, however, that this provision shall not prevent Executive
from using his general business skill and knowledge in his future employment to
the extent such skill and knowledge is not specifically related to the business
of Company and its affiliates and is not used in Competition, or otherwise
prohibited under this section. Notwithstanding the foregoing, Executive may
disclose Confidential Information (i) that he is required by subpoena to
disclose (provided that Executive furnishes the Company with prompt written
notice of receipt of such subpoena), or (ii) with the prior written consent of
the Company. Executive will deliver promptly to the Company, at the termination
of his employment or at any other time at the Company’s request, without
retaining any copies (other than Executive Records, as defined below), all
documents and other materials in his possession relating, directly or
indirectly, to any Confidential Information (subject to the last

 

8



--------------------------------------------------------------------------------

sentence in Section 9(e) below). For purposes of this Agreement, “Executive
Records” shall mean any written or electronic records of Executive’s business
and personal contacts.

(c) Non-Solicitation of Employees. While Executive is employed, and for a period
of eighteen (18) months following the date of termination of his employment for
any reason including non-renewal or non-extension of the Term (the “Restricted
Period”), Executive shall not, without the prior written consent of the Company,
directly or indirectly, hire or recruit or solicit the employment or services of
(whether as an employee, officer, director, agent, consultant or independent
contractor), any employee, officer, director, full-time consultant or
independent contractor of the Company or the Related Entities (except in the
course of his duties under this Agreement). Notwithstanding the foregoing, the
Company agrees that it shall not be deemed a violation of this Section 9(c) for
Executive to respond to a request for a reference regarding any current or
former employee of the Company or any of the Related Entities from such current
or former employee or from a third party, and providing a reference setting
forth Executive’s personal views about such current or former employee in
connection with such request.

(d) Non-Solicitation of Business Partners. During the Restricted Period,
Executive shall not, without the prior written consent of the Company, directly
or indirectly, solicit or encourage, or attempt to solicit or encourage, any
customers, suppliers, licensees, agents, consultants or independent contractors
or other business partners or business affiliates of the Company or the Related
Entities (collectively, “Business Partners”), to cease doing business with or
modify their business relationship with the Company or the Related Entities, or
in any way interfere with the relationship between any such Business Partner and
the Company or the Related Entities (regardless of who initiates the contact).

(e) Return of Company Property/Passwords. Executive hereby expressly covenants
and agrees that following termination of Executive’s employment with the Company
for any reason or at any time upon the Company’s request, Executive will
promptly return to the Company all property of the Company in his possession or
control (whether maintained at his office, home or elsewhere), including,
without limitation, all Company passwords, credit cards, keys, beepers, laptop
computers, cell phones and all copies of all management studies, business or
strategic plans, budgets, notebooks and other printed, typed or written
materials, documents, diaries, calendars and data of or relating to the Company
or its personnel or affairs, in whatever media maintained; provided, however,
that Executive shall be permitted to retain Executive Records.

(f) Remedies for Breach. Executive acknowledges and agrees that a breach of this
section would immediately and irreparably harm the Company and the Related
Entities and that a remedy at law would be inadequate to compensate the Company
and the Related Entities for their losses by reason of such breach and therefore
that the Company and/or the Related Entities shall, in addition to any other
rights and remedies available under this Agreement, at law or otherwise, be
entitled to seek an injunction to be issued by any court of competent
jurisdiction enjoining and restraining Executive from committing any violation
of this section, and Executive hereby consents to the issuance of such
injunction.

 

9



--------------------------------------------------------------------------------

10. Disputes.

(a) Except as provided in Section 9(f), any dispute or controversy arising
under, out of, in connection with or in relation to this Agreement shall, at the
election and upon written demand of any party to this Agreement, be finally
determined and settled by arbitration in Charlotte, North Carolina in accordance
with the rules and procedures of the American Arbitration Association, and
judgment upon the award may be entered in any court having jurisdiction thereof.

(b) If, with respect to any alleged failure by the Company to comply with any of
the terms of this Agreement, Executive hires legal counsel with respect to this
Agreement or institutes any negotiations or institutes or responds to legal
action to assert or defend the validity of, enforce his rights under, or recover
damages for breach of this Agreement, and thereafter the Company is found in a
judgment no longer subject to review or appeal to have breached this Agreement
in any material respect, then the Company shall reimburse Executive for his
actual expenses for attorneys’ fees and disbursements within thirty (30) days
following receipt of any invoice for such expenses.

11. Governing Law. This Agreement shall be governed, construed, interpreted and
enforced in accordance with the substantive laws of the State of North Carolina,
without reference to principles of conflicts or choice of law under which the
law of any other jurisdiction would apply.

12. Validity. The invalidity or unenforceability of any provision or provisions
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.

13. Notices. All notices and other communications given or made pursuant to this
Agreement shall be in writing and shall be deemed effectively given: (a) upon
personal delivery to the party to be notified, (b) when sent by confirmed
electronic mail or facsimile if sent during normal business hours of the
recipient, and if not so confirmed, then on the next business day, (c) five
(5) days after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (d) one day after deposit with a nationally
recognized overnight courier, specifying next-day delivery, with written
verification of receipt. All communications shall be sent:

(a) To Executive, at:

Last address in records of Company

(b) To the Company, at:

Horizon Lines, Inc.

4064 Colony Road, Suite 200

Charlotte, North Carolina 28211

Attention: General Counsel

Telecopy: 704-973-7010

 

10



--------------------------------------------------------------------------------

Telephone: 704-973-7000

or to such other address as may have been furnished by a party hereto to the
other parties hereto, by like notice. For purposes of this Agreement, the term
“business day” means any day other than a Saturday or a Sunday or a day on which
commercial banking institutions in the City of Charlotte, State of North
Carolina, are authorized by law to be closed.

14. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.

15. Entire Agreement. The terms of this Agreement are intended by the parties to
be the final expression of their agreement with respect to the employment of
Executive by the Company and may not be contradicted by evidence of any prior or
contemporaneous agreement. The parties further intend that this Agreement shall
constitute the complete and exclusive statement of its terms and that no
extrinsic evidence whatsoever may be introduced in any judicial, administrative,
or other legal proceeding to vary the terms of this Agreement. This Agreement
terminates and supersedes any and all prior agreements and understandings
(whether written or oral) between the parties with respect to the subject matter
of this Agreement. Executive acknowledges and agrees that neither the Company
nor anyone acting on its behalf has made, and is not making, and in executing
this Agreement, Executive has not relied upon, any representations, promises or
inducements except to the extent the same is expressly set forth in this
Agreement.

16. Amendments; Waivers. This Agreement contains the entire agreement of the
parties with respect to the employment of Executive by the Company. No amendment
or modification of this Agreement shall be valid unless evidenced by a written
instrument executed by the parties hereto. No waiver by either party of any
breach by the other party of any provision or conditions of this Agreement shall
be deemed a waiver of any similar or dissimilar provision or condition at the
same or any prior or subsequent time.

17. Disparagement. From the Agreement Date forward, Executive shall not make,
and shall not cause or direct any person or entity to make, any disparaging or
untrue comments or statements, whether written or oral, about the Company or any
Related Entity (or any shareholder, member, director, manager or officer
thereof). From the Agreement Date forward, the Company and any Related Entity
shall not make, and shall not cause or direct any person or entity to make, any
disparaging or untrue comments or statements, whether written or oral, about
Executive. “Disparaging” comments or statements include such comments or
statements which discredit, ridicule, or defame any person or entity or place
such person or entity in a negative light or impair the reputation, goodwill or
commercial interest thereof. Notwithstanding the foregoing, it shall not be a
violation of this Section 17 for either party to make any statements necessary
to enforce this Agreement, or to testify truthfully under oath pursuant to any
lawful court order or subpoena or otherwise provide disclosures required by law.

18. Transferability. The rights, benefits and obligations of the Company under
this Agreement shall not be transferable other than to successors or assigns of
the Company in

 

11



--------------------------------------------------------------------------------

connection with a corporate transaction, and all covenants and agreements
hereunder shall inure to the benefit of and be enforceable by or against, any
such successors and assigns. Whenever the term “Company” is used in this
Agreement, such term shall mean and include the Company and its successors and
assigns. The rights and benefits of Executive under this Agreement shall not be
transferable other than rights to property or compensation that may pass on his
death to his estate or beneficiaries through his will or the laws of descent and
distribution and the terms of any Company compensation or benefit plan.

19. Severability. If any provision of this Agreement or the application thereof
is held invalid or unenforceable, the invalidity or unenforceability thereof
shall not affect any other provisions of this Agreement which can be given
effect without the invalid or unenforceable provision, and to this end the
provisions of this Agreement are to be severable.

20. Tax Withholding. The Company may withhold from any payments due to Executive
hereunder such amounts as it determines are required to be withheld under
applicable federal, state and local tax laws.

21. Section 409A.

(a) The parties acknowledge and agree that, to the extent applicable, this
Agreement shall be interpreted in accordance with Section 409A of the Internal
Revenue Code of 1986, as amended, and the Department of Treasury Regulations and
other interpretive guidance promulgated thereunder, including without limitation
any such regulations or other guidance that may be issued after the Agreement
Date (collectively, “Section 409A”). Notwithstanding any provision of this
Agreement to the contrary, in the event that the Company determines that any
compensation or benefits payable or provided under this Agreement may be subject
to Section 409A, the Company may adopt (without any obligation to do so or to
indemnify the Executive for failure to do so) such limited amendments to this
Agreement and appropriate policies and procedures, including amendments and
policies with retroactive effect, that the Company reasonably determines are
necessary or appropriate to (i) exempt the compensation and benefits payable
under this Agreement from Section 409A and/or preserve the intended tax
treatment of the compensation and benefits provided with respect to this
Agreement or (ii) comply with the requirements of Section 409A. No provision of
this Agreement shall be interpreted or construed to transfer any liability for
failure to comply with the requirements of Section 409A from Executive or any
other individual to the Company or any of their respective affiliates, employees
or agents.

(b) Notwithstanding any provision to the contrary in this Agreement:

(i) No amount payable on account of Executive’s termination of employment shall
be paid unless the termination of Executive’s employment constitutes a
“separation from service” within the meaning of Section 409A.

(ii) If Executive is deemed at the time of his separation from service to be a
“specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Internal
Revenue Code of 1986, as amended (the “Code”), to the extent delayed
commencement (any such delayed

 

12



--------------------------------------------------------------------------------

commencement, a “Payment Delay”) of any portion of the termination benefits to
which Executive is entitled under this Agreement is required in order to avoid a
prohibited distribution under Section 409A(a)(2)(B)(i) of the Code, such portion
of Executive’s termination benefits shall not be provided to Executive prior to
the earlier of (A) the expiration of the six-month period measured from the date
of Executive’s “separation from service” with the Company (as such term is
defined under Section 409A) or (B) the date of Executive’s death. Upon the
earlier of such dates (the “Delayed Payment Date”), all payments deferred
pursuant to this Section 21(b)(ii) shall be paid in a lump sum to Executive, and
any remaining payments due under the Agreement shall be paid as otherwise
provided herein.

(iii) The determination of whether Executive is a “specified employee” for
purposes of Section 409A(a)(2)(B)(i) of the Code as of the time of his
separation from service shall be made by the Company in accordance with
Section 409A.

(iv) For purposes of Section 409A, Executive’s right to receive installment
payments shall be treated as a right to receive a series of separate and
distinct payments.

(v) The reimbursements of expenses and provision of in-kind benefits under this
Agreement shall comply with the requirements of Section 409A (to the extent
subject to Section 409A), which generally require (A) that the amount of
expenses eligible for reimbursement, or in-kind benefits provided, during a
calendar year may not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year; (B) the reimbursement of an
eligible expense is made on or before the last day of the calendar year
following the calendar year in which the expense was incurred; and (C) the right
to reimbursement or in-kind benefits is not subject to liquidation or exchange
for another benefit.

[signature page follows]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

 

HORIZON LINES, INC.

By:

  /s/ Jeffrey A. Brodsky  

Jeffrey A. Brodsky

Chairman, Board of Directors

  /s/ Samuel A. Woodward   Samuel A. Woodward

 

14



--------------------------------------------------------------------------------

APPENDIX A

FORM OF RELEASE

In return for payment of severance benefits pursuant to my employment agreement
with Horizon Lines, Inc. dated [            ] (the “Employment Agreement”), I
hereby generally and completely release Horizon Lines, Inc. (“Horizon Lines”),
its parent and subsidiary entities (collectively the “Company”), and its or
their directors, officers, employees, shareholders, partners, agents, attorneys,
predecessors, successors, insurers, affiliates, and assigns (collectively
“Released Parties”), from any and all claims, liabilities and obligations, both
known and unknown, that arise out of or are in any way related to events, acts,
conduct, or omissions occurring prior to my signing this Release. This general
release includes, but is not limited to: (1) all claims arising out of or in any
way related to my employment with the Company or the termination of that
employment; (2) all claims related to my compensation or benefits from the
Company, including wages, salary, bonuses, commissions, vacation pay, expense
reimbursements (to the extent permitted by applicable law), severance pay,
fringe benefits, stock, stock options, or any other ownership interests in the
Company; (3) all claims for breach of contract, wrongful termination, and breach
of the implied covenant of good faith and fair dealing; (4) all tort claims,
including without limitation claims for fraud, defamation, emotional distress,
and discharge in violation of public policy; and (5) all federal, state, and
local statutory claims, including without limitation claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990, the federal Age Discrimination in Employment Act of
1967 (as amended) (“ADEA”), the federal Worker Adjustment and Retraining
Notification Act (as amended) and similar laws in other jurisdictions, the
Employee Retirement Income Security Act of 1974 (as amended), the Family and
Medical Leave Act of 1993, and any similar laws in other jurisdictions;
provided, however, that this Release does not waive, release or otherwise
discharge any claim or cause of action arising after the date I sign this
Release.

This Release includes a release of claims of discrimination or retaliation on
the basis of workers’ compensation status, but does not include workers’
compensation claims. Excluded from this Release are any claims which by law
cannot be waived in a private agreement between employer and employee, including
but not limited to the right to file a charge with or participate in an
investigation conducted by the Equal Employment Opportunity Commission (“EEOC”)
or any state or local fair employment practices agency. I waive, however, any
right to any monetary recovery or other relief should the EEOC or any other
agency pursue a claim on my behalf.

I acknowledge and represent that I have not suffered any age or other
discrimination, harassment, retaliation, or wrongful treatment by any Released
Party. I also acknowledge and represent that I have not been denied any rights
including, but not limited to, rights to a leave or reinstatement from a leave
under the Family and Medical Leave Act of 1993, the Uniformed Services
Employment and Reemployment Rights Act of 1994, or any similar law of any
jurisdiction.

 

15



--------------------------------------------------------------------------------

I agree that I am voluntarily executing this Release. I acknowledge that I am
knowingly and voluntarily waiving and releasing any rights I may have under the
ADEA, as amended by the Older Workers Benefit Protection Act of 1990, and that
the consideration given for this Release is in addition to anything of value to
which I was already entitled. I further acknowledge that I have been advised by
this writing, as required by the ADEA, that: (a) my waiver and release specified
in this paragraph does not apply to any rights or claims that may arise after
the date I sign this Release; (b) I have been advised to consult with an
attorney prior to signing this Release; (c) if my employment termination
involves an employment termination program, I have received a disclosure from
the Company that includes a description of the class, unit or group of
individuals covered by the program, the eligibility factors for such program,
and any time limits applicable to such program and a list of job titles and ages
of all employees selected for this group termination and ages of those
individuals in the same job classification or organizational unit who were not
selected for termination; (d) I have at least twenty-one (21) or forty-five
(45) days, depending on the circumstances of my employment termination, from the
date that I receive this Release (although I may choose to sign it any time on
or after my employment termination date) to consider the release; (e) I have
seven (7) calendar days after I sign this Release to revoke it (“Revocation
Period”) by sending my revocation to the Vice President of Human Resources in
writing at 4064 Colony Road, Suite 200, Charlotte, North Carolina 28211; fax
704-973-7034; and (f) this Release will not be effective until I have signed it
and returned it to the Company’s Corporate Secretary and the Revocation Period
has expired (the “Effective Date” ).

I UNDERSTAND THAT THIS RELEASE AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.

 

             

      

             

Name      Date

 

 

16



--------------------------------------------------------------------------------

EXHIBIT A

BOARD MEMBERSHIPS

As of the Agreement Date, Executive is a member of the following corporate,
civic or charitable boards:

None

\39647180.3

 

17